2013 IL App (1st) 130103

                                                                                FIFTH DIVISION
                                                                              NOVEMBER 8, 2013




No. 1-13-0103



In re APPLICATION OF THE COUNTY                     )         Appeal from the
TREASURER AND ex officio COUNTY                     )         Circuit Court of
COLLECTOR OF COOK COUNTY, ILLINOIS for)                       Cook County.
Judgment and Order of Sale Against Real Estate      )
Returned for the Nonpayment of General Taxes for )            No. 11 COTD 1566
the Year 2006                                       )
                                                    )         Honorable
(Petition of Matthew A. Flamm, as Receiver for      )         Alfred J. Paul,
Salta Group, Inc. and Marshall Atlas, for Tax Deed, )         Judge Presiding.
                                                    )
               Petitioner-Appellant).               )


       PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
       Justices Palmer and Taylor concurred in the judgment and opinion.

                                             OPINION

¶1     Petitioner Matthew Flamm, as receiver for Salta Group, Inc. (Salta), and Marshall Atlas,

appeals the decision of the trial court denying Salta's application for the issuance of a tax deed.

For the following reasons, we affirm.

¶2                                        BACKGROUND

¶3     On August 12, 2008, Salta purchased the 2006 delinquent real estate taxes on the real

estate identified by permanent index number 28-35-411-026-0000. On December 22, 2008, Salta

filed a notice, prepared in accordance with section 22-5 of the Property Tax Code (35 ILCS

200/22-5 (West 2008)), with the Cook County clerk's office. The section 22-5 notice was
No. 1-13-0103

prepared pursuant to section 21-350 of the Property Tax Code (35 ILCS 200/21-350 (West

2008)). The notice listed the date of the expiration of the period of redemption as February 12,

2011, which was a Saturday. That designation of a Saturday date is the sole issue in this case.

¶4     On August 24, 2011, Salta filed its petition for tax deed because no one attempted to

redeem the property. On September 14, 2011, the trial court appointed petitioner Matthew

Flamm receiver for Salta and Marshall Atlas. All parties with a claimed interest in the property

were served with notice of the tax deed proceeding, pursuant to sections 22-10 through 22-25 of

the Property Tax Code (35 ILCS 200/22-10 to 22-25 (West 2008)). No one appeared in court to

object to the issuance of a tax deed.1 Petitioner filed an application with the court for the

issuance of a tax deed.

¶5     On July 25, 2012, the trial court denied the application, finding that the notice did not

comply with section 22-5 of the Code because the date of the expiration of the period of

redemption was listed as a Saturday and should have been a weekday according to the Code. The

Statute on Statutes (5 ILCS 70/1.11 (West 2008)) states that, when calculating the "time within

which any act provided by law is to be done," if the last day in which to perform the act is a

weekend or a holiday, that date must be "excluded" from the calculation. 5 ILCS 70/1.11 (West

2008). The trial court found that this court's decision in In re Application of the County

Treasurer, 2011 IL App (1st) 101966 (hereinafter, Glohry), was instructive to necessitate the

denying of the application. In Glohry, this court found that a section 22-5 notice may not list a

weekend date as the date on which the redemption period ends because if the last date on which


       1
           As a result, we are deciding the case solely on Flamm's brief.

                                                  2
No. 1-13-0103

redemption may be made falls on a weekend, that date must be excluded from the calculation,

and the new final date is the following non-holiday weekday. Glohry, 2011 IL App (1st) 101966,

¶ 39 (citing 5 ILCS 70/1.11 (West 2006)). Petitioner filed a motion for reconsideration which

was denied on December 18, 2012.

¶6                                        ANALYSIS

¶7     On appeal, Flamm argues that the Saturday designation substantially complied with the

Code. For the following reasons, we affirm the judgment of the trial court.

¶8                                  I. Standard of Review

¶9     A reviewing court's primary objective in performing statutory construction is to give

effect to the legislature's intent. Fisher v. Waldrop, 221 Ill. 2d 102, 112 (2006). The best

indication of legislative intent is the statutory language, given its plain and ordinary meaning.

Fisher, 221 Ill. 2d at 112. When statutory language is clear, it must be given effect without resort

to other tools of interpretation. Fisher, 221 Ill. 2d at 112. Generally, statutory language is

considered ambiguous when it is capable of being understood by reasonably well-informed

persons in two or more different senses. MD Electrical Contractors, Inc. v. Abrams, 228 Ill. 2d
281, 288 (2008). We always presume that the legislature did not intend to create absurd,

inconvenient, or unjust results. Fisher, 221 Ill. 2d at 112. Reviewing courts should consider a

statute in its entirety, keeping in mind the subject it addresses and the legislature's apparent

objective in enacting it, and avoiding constructions that would render any term meaningless or

superfluous. Fisher, 221 Ill. 2d at 112. Furthermore, reviewing courts have a duty to construe a

statute in a manner that upholds its validity and constitutionality. Fisher, 221 Ill. 2d at 112.


                                                  3
No. 1-13-0103

¶ 10      Reviewing courts use the de novo standard of review when engaging in statutory

construction. Fisher, 221 Ill. 2d at 112. De novo consideration means we perform the same

analysis that a trial judge would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578

(2011).

¶ 11                                       II. Section 22-5

¶ 12      Section 22-5 of the Property Tax Code states the following:

                 "In order to be entitled to a tax deed, within 4 months and 15 days

                 after any sale held under this Code, the purchaser or his or her

                 assignee shall deliver to the county clerk a notice to be given to the

                 party in whose name the taxes are last assessed as shown by the

                 most recent tax collector's warrant books, in at least 10 point type

                 in the following form completely filled in." 35 ILCS 200/22-5

                 (West 2008).

The statute provides the following form:

                                                   "TAKE NOTICE
          County of.................................................................
          Date Premises Sold........................................................
          Certificate No............................................................
          Sold for General Taxes of (year)..........................................
                                                               ***
          Property located at.......................................................
          Legal Description or Property Index No.                                    (blank)
          This notice is to advise you that the above property has been sold for delinquent taxes and
          that the period of redemption from the sale will expire on                         (blank)
          This notice is also to advise you that a petition will be filed for a tax deed which will
          transfer title and the right to possession of this property if redemption is not made on or
          before      (blank)


                                                    4
No. 1-13-0103

       At the date of this notice the total amount which you must pay in order to redeem the
       above property is           (blank)
                           YOU ARE URGED TO REDEEM IMMEDIATELY TO
                                   PREVENT LOSS OF PROPERTY
       Redemption can be made at any time on or before ........... by applying to the County Clerk
       of ............, County, Illinois at the Office of the County Clerk in ............, Illinois.
       The above amount is subject to increase at 6 month intervals from the date of sale. Check
       with the county clerk as to the exact amount you owe before redeeming. Payment must be
       made by certified check, cashier's check, money order, or in cash.
       For further information contact the County Clerk
       ADDRESS:..................................................................
       TELEPHONE:................................................................
       Purchaser or Assignee
       Date (insert date)." 35 ILCS 200/22-5 (West 2008).

¶ 13                                       III. Glohry

¶ 14   The trial court relied on this court's decision in Glohry, 2011 IL App (1st) 101966, in

making its decision to deny Salta's application for the issuance of a tax deed, and that case is

instructive to the disposition of this appeal. In Glohry, a homeowner failed to pay her 2004 real

estate taxes on her Chicago two-flat building, and the two-flat was sold at a public auction.

Glohry, 2011 IL App (1st) 101966, ¶¶ 3-4. The purchaser, Ridge TP, LLC (Ridge), received a

certificate of purchase, and the redemption period expired on Sunday, December 21, 2008.

Glohry, 2011 IL App (1st) 101966, ¶ 4. Ridge later extended the redemption period to end on

Monday, February 9, 2009, but when Ridge submitted an official notice to the homeowner,

which, pursuant to section 22-5, required Ridge to list the redemption date in three separate

blanks, Ridge listed the redemption date as December 21, 2008 in each blank space. Glohry,

2011 IL App (1st) 101966, ¶ 5. The homeowner did not receive the notice. Glohry, 2011 IL App

(1st) 101966, ¶ 5. Ridge assigned its certificate of purchase to the petitioner, who extended the

redemption expiration date to March 23, 2009. Glohry, 2011 IL App (1st) 101966, ¶¶ 6-7. The

                                                  5
No. 1-13-0103

redemption period expired without a redemption occurring. Glohry, 2011 IL App (1st) 101966,

¶ 7.

¶ 15   Petitioner filed an application for a tax deed, and respondents filed a response, arguing

that petitioner did not comply with the Property Tax Code. Glohry, 2011 IL App (1st) 101966,

¶¶ 8-9. Respondents argued that the information in the notice form must be absolutely correct,

because errors in the date for redemption would contravene the intent of the legislature. Glohry,

2011 IL App (1st) 101966, ¶ 24. This court agreed, holding that:

                "[t]he General Assembly transcripts confirm that the purpose of the

                section 22-5 post-sale notice provision was to provide a tax

                assessee, who is usually the property owner, with additional notice

                which conveys all necessary information. To achieve this goal, the

                legislature has indicated that a tax purchaser will not be entitled to

                a tax deed unless he gives the notice required. Permitting a tax

                purchaser to be entitled to a deed despite not fully complying with

                section 22-5 would defeat the legislature's intent. Section 22-5

                'lend[s] credence to the idea that tax purchasers should not be

                allowed to disclose only that information they deem relevant.' In

                re Application of the County Collector, 295 Ill. App. 3d 703, 709

                (1998) ('[a]dditional support for our position may be found in the

                very fact that the General Assembly actually prescribed the precise

                form and manner in which notice must be given'). Glohry, 2011 IL
6
No. 1-13-0103

                App (1st) 101966, ¶ 34.

¶ 16   This court further held that, even if the Sunday, December 21, 2008 date was the correct

date of redemption, rather than the extended date, the 2008 date would have been improper

because it fell on a Sunday. Glohry, 2011 IL App (1st) 101966, ¶ 39 (citing 5 ILCS 70/1.11

(West 2006)). "When the final day is a Sunday *** it is excluded from calculating the time

period in which the property may be redeemed," and the original redemption date would have

been Monday, December 22, 2008. Glohry, 2011 IL App (1st) 101966, ¶ 39. The petitioner

argued that "it would be nonsensical and place additional burdens on the tax purchaser to be

required to ascertain weekend and holiday dates [two and a half] years in the future." Glohry,

2011 IL App (1st) 101966, ¶ 40. We disagreed, finding that requiring tax purchasers to exclude

holiday and weekend dates for the purpose of determining the correct redemption date was

"precisely" what the General Assembly intended. Glohry, 2011 IL App (1st) 101966, ¶ 40. We

determined that the burden of ascertaining weekend and holiday dates was "minimal," and that it

would not deter people from becoming tax purchasers. Glohry, 2011 IL App (1st) 101966, ¶ 40.

" 'The provision of the statute requiring the [tax] purchaser *** to notify the person in possession

of the [property] when the time of redemption will expire, is imperative, and a notice which

specifies [the] wrong date cannot be regarded as any notice whatever, within the meaning of the

statute.' " Glohry, 2011 IL App (1st) 101966, ¶ 40 (quoting Gage v. Davis, 129 Ill. 236, 240

(1889)).

¶ 17                                   IV. The Case at Bar

¶ 18   Flamm argues that the expiration of redemption date of Saturday, February 12, 2011,


                                                 7
No. 1-13-0103

satisfied section 22-5 and that this court's Glohry decision is inapplicable because the relevant

section was dicta and that Salta's section 22-5 notice was correct.

¶ 19                                   A. No Objections

¶ 20   Flamm argues that, unlike Glohry, no party has raised any objections before the trial court

to the notices served. This is immaterial for two reasons. First, the purpose of section 22-5 is to

protect the occupants of property purchased by tax purchasers. Glohry, 2011 IL App (1st)
101966, ¶ 34. The notice must contain all necessary information to ensure that the rights of the

assessee are fully protected. Glohry, 2011 IL App (1st) 101966, ¶ 34. The fact that no one

objected to Salta's application does not render proper an otherwise improper notice.

¶ 21   Second, a party should not be allowed to issue an incorrect notice then argue that the fact

that no one came forward as a result of the incorrect notice nullifies the incorrect nature of the

notice. Providing correct notice is essential; without the correct information, interested parties

lack the knowledge necessary to act upon their rights. Therefore, for us to hold that an incorrect

notice will not affect the issuance of a tax deed if no interested party comes forward to challenge

issuance would defeat the purpose of requiring notice. "Given the potential for any omission [or

error] to inject confusion (however slight) into the redemption process," we do not find that the

lack of objecting parties rendered the incorrect notice harmless. In re Application of the County

Collector, 295 Ill. App. 3d 703, 709 (1998).

¶ 22                                 B. Statute on Statutes

¶ 23   First, Flamm argues that the Glohry court misapplied the Statute on Statutes (5 ILCS

70/1.11 (West 2008)) because the redemption date automatically falls on the next date the court


                                                  8
No. 1-13-0103

is open. The statute reads as follows:

                "The time within which any act provided by law is to be done shall

                be computed by excluding the first day and including the last,

                unless the last day is Saturday or Sunday or is a holiday as defined

                or fixed in any statute now or hereafter in force in this State, and

                then it shall also be excluded. If the day succeeding such Saturday,

                Sunday or holiday is also a holiday or a Saturday or Sunday then

                such succeeding day shall also be excluded." 5 ILCS 70/1.11

                (West 2008).

Flamm argues that, under the statute, the listed date of the expiration of the period of redemption

was correct because the statute "allows for an extension of 'time within which any act provided

by law' is to be done, if the expiration of performance occurs on a Saturday, Sunday, or holiday."

(Emphasis in original.) Phoenix Bond & Indemnity Co. v. Orr, 323 Ill. App. 3d 1044, 1050-51

(2001) (quoting 5 ILCS 70/1.11 (West 1998)).

¶ 24   The statute states that the "time within which any act provided by law is to be done" must

not end on a weekend or holiday. 5 ILCS 70/1.11 (West 2008). If the final date does fall on a

weekend or holiday, it "shall be excluded" from the calculation of the time period, and the proper

date on which the expiration falls is the first day following a weekend or holiday. 5 ILCS

70/1.11 (West 2008). In other words, the expiration of a time period within which to perform an

act provided by statute cannot fall on a weekend or holiday. We properly interpreted the Statute

on Statutes in Glohry when we stated that "[w]hen the final day is a [weekend or holiday] *** it


                                                  9
No. 1-13-0103

is excluded from calculating the time period in which the property may be redeemed." Glohry,

2011 IL App (1st) 101966, ¶ 39 (citing 5 ILCS 70/1.11 (West 2006)). Therefore, the Saturday

date listed on the section 22-5 notice was not correct because that date and the following date

were to be excluded from the calculation of the expiration of the redemption period.

¶ 25                                         C. Dicta

¶ 26   Flamm argues that the relevant section of Glohry, explaining that the 2008 date was

improper because it fell on a Sunday, was dicta because it addressed a hypothetical situation.

However, this court explained that the Sunday redemption date was incorrect because it had been

the intended date of redemption. Glohry, 2011 IL App (1st) 101966, ¶¶ 39-40. Flamm cites this

court's decisions in Wolf v. Meister-Neiberg, Inc., 194 Ill. App. 3d 727 (1990), and Larson v.

Johnson, 1 Ill. App. 2d 36 (1953), to argue that "[s]tatements made by a Court regarding a

hypothetical situation not present in the case at hand are dicta." However, Flamm does not state

that we are not bound by dicta, and Wolf stands for the assertion that dicta should not be ignored.

Wolf differentiates between two types of dicta: judicial dictum and obiter dictum. Wolf, 194 Ill.

App. 3d at 730. "If a particular rule stated in a case is the expression of opinion upon a point in a

case deliberately passed on by the court, it is judicial dictum and not obiter dictum." Wolf, 194
Ill. App. 3d at 730. "On the other hand, obiter dictum or dicta is an opinion expressed by the

court on a legal question casually reached by the court on an issue unrelated to the essence of the

controversy or based on hypothetical facts." Wolf, 194 Ill. App. 3d at 730 (citing Larson, 1 Ill.

App. 2d at 40-41). In Wolf, this court found that obiter dictum may be "persuasive," even if it is

not "binding authority." Wolf, 194 Ill. App. 3d at 730. Therefore, we do not find Flamm's


                                                 10
No. 1-13-0103

argument that we must ignore the relevant section of the Glohry opinion persuasive. In Glohry,

we analyzed a situation that is extremely similar to the facts of the case at bar. Even though we

addressed the use of a weekend date as the date of expiration as a hypothetical, our analysis

remains persuasive to the case at bar.

¶ 27                               D. Requisite Compliance

¶ 28   Flamm argues that Glohry's requirement that the notice be exactly correct "runs counter to

the previously established requirement of substantial compliance for Section 22-5." Flamm

argues that it has been standard practice in the circuit court of Cook County to require substantial

compliance with section 22-5 by citing the hearing transcript before the trial judge. At the

hearing, the trial judge stated that "everybody on the 17th floor at the [Daley] Center for the last

40 years said [that section] 22-5 was substantial compliance" and that Glohry was "the first case

that has ever said strict compliance." The trial judge did not mention supreme or appellate court

cases which held that section 22-5 required anything less than the accurate date. Furthermore, in

Flamm's argument that the law allows for substantial compliance with statutes, he did not cite a

single case that pertains to section 22-5. Jones v. Industrial Commission, 188 Ill. 2d 314, 323

(1999) (broadly interpreting a section of the Workers' Compensation Act so as not to defeat the

intention of the Act or the beneficial results thereof); Bergman v. Vachata, 347 Ill. App. 3d 339,

345 (2004) (holding that substantial compliance can satisfy a mandatory section of the Election

Code); First National Bank v. Effingham-Clay Service Co., 261 Ill. App. 3d 890, 891, 893 (1994)

(finding a description of a security interest in a notice given to a merchant, rather than filed with

the county records, was sufficient to satisfy the Illinois Uniform Commercial Code, even though


                                                 11
No. 1-13-0103

the notice did not list the county in which the property was located or provide a "reasonable

description" of the property); Reese v. Village of Arlington Heights, 204 Ill. App. 3d 129, 133

(1990) (finding that a complaint alleging violations of the Local Governmental and

Governmental Employees Tort Immunity Act was sufficient because, even though it did not

include the address of the claimant, the notice included the address of the attorney who filed the

complaint, thus providing the defendant with adequate information with which it may contact the

claimant).

¶ 29   Flamm, again without citing to any supreme or appellate court cases concerning the

requisite compliance with section 22-5, argues that "many judges of the Circuit Court have

considered the issue [of whether section 22-5 requires strict compliance], and every one of them

concluded that Section 22-5 required only 'substantial compliance' with its terms," including the

trial judge in Glohry. Our analysis, however, is guided by the decisions of reviewing courts, and

the only reviewing court case dealing with the level of compliance required for proper section 22-

5 notice that Flamm cites is Glohry. Therefore, we follow the analysis set forth in Glohry, which

we find instructive.

¶ 30   Flamm next argues that the General Assembly did not intend to require that tax

purchasers strictly comply with section 22-5 because section 22-40 states that "[t]he court shall

insist on strict compliance with Section 22-10 through 22-25." Flamm argues that the General

Assembly deliberately did not include section 22-5 in the list of sections requiring strict

compliance. Section 22-5 reads as follows: "In order to be entitled to a tax deed, *** the

purchaser *** shall deliver to the county clerk a notice to be given to the party in whose name


                                                 12
No. 1-13-0103

the taxes are last assessed *** in the following form completely filled in." (Emphasis added.) 35

ILCS 200/22-5 (West 2008). Section 22-5 then provides the exact form that the notice shall take.

In contrast, section 22-10 reads as follows: "A purchaser or assignee shall not be entitled to a tax

deed to the property sold unless *** he or she gives notice of the sale and the date of expiration

of the period of redemption to the owners, occupants, and parties interested in the property,

including any mortgagee of record, as provided below." (Emphases added.) 35 ILCS 200/22-10

(West 2008). We find that the different use of language by the legislature is essential to the

determination of this case. The language of section 22-5 states that tax purchasers "shall"

provide notice to be entitled to a tax deed. 35 ILCS 200/22-5 (West 2008). The use of the word

"shall" indicates an intent to impose a mandatory obligation. See People ex rel. Birkett v.

Konetski, 233 Ill. 2d 185, 194 (2009) (holding that the General Assembly's use of "shall" in

directing convicted sex offenders to register with the government imposes a mandatory

obligation to do so). In section 22-10, by contrast, the statute states that tax purchasers "shall

not" be entitled to a tax deed unless they perform an act. The clause following the word "unless"

does not use the word "shall." The negative clause, "shall not," coupled with the lack of "shall"

following "unless," renders section 22-10 more ambiguous than the straightforward section 22-5.

As a result, we find that it was logical for the General Assembly to include the clause in section

22-40 directing that sections 22-10 through 22-25 be subject to strict compliance2 to clear up any


       2
         Sections 22-15, 22-20, and 22-25 do not use the same type of negative clause used in
section 22-10. However, section 22-15 states that purchasers "shall give the notice required by
Section 22-10." 35 ILCS 200/22-15 (West 2008). Section 22-20 concerns the procedure for
serving notice under section 22-15. 35 ILCS 200/22-20 (West 2008). Section 22-25 also bases
the notice required on the form of section 22-10. 35 ILCS 200/22-25 (West 2008). Their

                                                  13
No. 1-13-0103

resulting ambiguity. The language of section 22-5 does not have the same ambiguity, and the

inclusion of language specifically directing strict compliance would therefore be unnecessary.

¶ 31   In addition, the language of section 22-5 was considered ambiguous when this court

addressed this same matter in Glohry. In Glohry, the petitioner made the same argument that

Flamm makes here, that section 22-40's exclusion of section 22-5 indicates that strict compliance

is not required for section 22-5. Glohry, 2011 IL App (1st) 101966, ¶ 26. We found in Glohry

that the prefatory language of section 22-5, which reads " '[i]n order to be entitled to a tax deed

*** the purchaser or his or her assignee shall,' " is very similar to the prefatory language of

section 22-10, which reads " '[a] purchaser or assignee shall not be entitled to a tax deed to the

property sold unless.' " Glohry, 2011 IL App (1st) 101966, ¶ 26 (quoting 35 ILCS 200/22-5, 22-

10 (West 2008)). We further found that such language indicates that tax purchasers must strictly

comply with the requirements of the sections, as the language states that purchasers shall do a

specific action before being entitled to a tax deed. Glohry, 2011 IL App (1st) 101966, ¶ 26.

However, if we were to read the prefatory language as requiring strict compliance, that would

appear to render the explicit language in section 22-40 that section 22-10 requires strict

compliance superfluous. Glohry, 2011 IL App (1st) 101966, ¶¶ 26-27. We then determined in

Ghlory that these contradictions appeared to create an ambiguity in the Property Tax Code, and

the court analyzed the legislative history of the relevant Property Tax Code sections to resolve

the ambiguity. Glohry, 2011 IL App (1st) 101966, ¶ 27.



inclusion as a group in section 22-40 is therefore logical, as these sections sections depend on
each other and refer to the language of previous sections.

                                                 14
No. 1-13-0103

¶ 32   "The tax deed provision has not always expressly required " 'strict compliance' " with

[the] pre-expiration notice provision." Glohry, 2011 IL App (1st) 101966, ¶ 29 (citing Hurd's

Rev. Stat. 1909, ch. 120, ¶¶ 216, 219; Hurd's Rev. Stat. 1905, ch. 120, ¶¶ 216, 219; Hurd's Rev.

Stat. 1881-82, ch. 120, ¶¶ 216, 219). Notwithstanding the absence of such language, our

supreme court held that strict compliance with this notice requirement was required. Glohry,

2011 IL App (1st) 101966, ¶ 29 (citing Clark v. Zaleski, 253 Ill. 63, 74 (1911); Bailey v. Smith,

178 Ill. 72, 74 (1899)). "Our supreme court also recognized that the statute was enacted to carry

out the mandate of the Illinois Constitution." Glohry, 2011 IL App (1st) 101966, ¶ 29 (citing

Gaither v. Lager, 2 Ill. 2d 293, 299 (1954)). In Glohry, we then quoted article IX, section 5 of

the Constitution of 1870:

                " 'The right of redemption from all sales of real estate for the non-

                payment of taxes or special assessments of any character whatever,

                shall exist in favor of owners and persons interested in such real

                estate, for a period of not less than two years from such sales

                thereof. And the general assembly shall provide by law for

                reasonable notice to be given to the owners or parties interested, by

                publication or otherwise, of the fact of the sale of the property for

                such taxes or assessments, and when the time of redemption shall

                expire: Provided, that occupants shall in all cases be served with

                personal notice before the time of redemption expires.' " Glohry,

                2011 IL App (1st) 101966, ¶ 29 (quoting Ill. Const. 1870, art. IX,


                                                  15
No. 1-13-0103

                § 5.)

We also quoted in Glohry the Illinois Constitution of 1970, which states that " '[o]wners,

occupants and parties interested shall be given reasonable notice of the sale and the date of

expiration of the period of redemption as the General Assembly provides by law.' " Glohry, 2011
IL App (1st) 101966, ¶ 29 (quoting Ill. Const. 1970, art. IX, § 8(e)).

¶ 33   "In July 1967, the General Assembly amended the tax deed provision by adding that " 'the

court shall insist on strict proof of notice.' " (Internal quotation marks omitted.) Glohry, 2011 IL

App (1st) 101966, ¶ 30 (quoting In re Application of County Collector, 66 Ill. App. 3d 437, 445

(1978), and citing1967 Laws 2134). "Regrettably, transcripts of the legislative history from this

time period are unavailable." Glohry, 2011 IL App (1st) 101966, ¶ 30 (citing Hoffman Estates

Professional Firefighters Ass'n v. Village of Hoffman Estates, 305 Ill. App. 3d 242, 251 (1999).

The transcripts of legislative debates first became available in 1971. Glohry, 2011 IL App (1st)
101966, ¶ 30 (citing Hoffman Estates, 305 Ill. App. 3d at 251). "It appears however, that this

amendment did not change the law regarding the standard of compliance required for the pre-

expiration notice but, rather, memorialized what was already understood." Glohry, 2011 IL App

(1st) 101966, ¶ 30. "In 1970, the tax deed provision was amended to specify that '[t]he court

shall insist on strict compliance with the provisions of Section 263 of this Act,' section 263 being

the pre-expiration notice provision." Glohry, 2011 IL App (1st) 101966, ¶ 30 (quoting Pub. Act

76-2329 (eff. July 1, 1970) (amending Ill. Rev. Stat. 1967, ch. 120, ¶ 747), and citing Ill. Rev.

Stat. 1969, ch. 120, ¶¶ 744, 747; Ill. Rev. Stat. 1971, ch. 120, ¶¶ 744, 747).

¶ 34   "Several years later, the post-sale notice provision was enacted." Glohry, 2011 IL App


                                                 16
No. 1-13-0103

(1st) 101966, ¶ 31 (citing Pub. Act 79-1455 (eff. Sept. 30, 1976) (adding Ill. Rev. Stat. 1977, ch.

120, ¶ 722a)). "In contrast to the pre-expiration notice provision, this new provision stated that a

purchaser or his assignee shall not be entitled to a tax deed unless he delivered the notice

provided for therein within six months after a sale." Glohry, 2011 IL App (1st) 101966, ¶ 31

(citing Pub. Act 79-1455 (eff. Sept. 30, 1976) (adding Ill. Rev. Stat. 1977, ch. 120, ¶ 722a)).

"Thus, this new notice was to be given prior to the pre-expiration notice and was also to be

delivered to the county clerk to be given to the party in whose name the taxes were last assessed."

Glohry, 2011 IL App (1st) 101966, ¶ 31 (citing Pub. Act 79-1455 (eff. Sept. 30, 1976) (adding

Ill. Rev. Stat. 1977, ch. 120, ¶ 722a)). "Representative Samuel Maragos stated that the purpose

of the tax deed procedures was to ensure that 'any home owner whose property is being taken

away by the foreclosure procedures of a tax deed that he be given additional time and notice.' "

Glohry, 2011 IL App (1st) 101966, ¶ 31 (quoting 79th Ill. Gen. Assem., House Proceedings, June

7, 1976, at 33 (statement of Representative Maragos)). "In addition to adding the post-sale notice

provision, this public act increased the redemption period under certain circumstances and made

certain changes to the manner of notice provided for in the pre-expiration notice provision."

Glohry, 2011 IL App (1st) 101966, ¶ 31. "Notably, the tax deed provision was not amended by

this public act." Glohry, 2011 IL App (1st) 101966, ¶ 31.

¶ 35   "Shortly thereafter, the post-sale notice provision was amended to provide the current

redemption amount to the tax assessee." Glohry, 2011 IL App (1st) 101966, ¶ 32 (citing Pub Act

80-1006 (eff. Oct. 1, 1977) (amending Ill. Rev. Stat. 1977, ch. 120, ¶ 722a)). "The provision also

required the notice to inform the assessee that the redemption amount 'is subject to increase at six


                                                 17
No. 1-13-0103

month intervals from the date of sale' and that the assessee was to contact the county clerk

regarding the precise amount owed prior to redeeming." Glohry, 2011 IL App (1st) 101966, ¶ 32

(quoting Pub. Act 80-1006 (eff. Oct. 1, 1977) (amending Ill. Rev. Stat. 1977, ch. 120, ¶ 722a)).

"In addition, notice was now required to be given to the assessee within five months, rather than

six months, of the sale. Thus, it is clear that the legislature's goal was to provide all necessary

information to the owner to assist and encourage a tax assessee to redeem his property." Glohry,

2011 IL App (1st) 101966, ¶ 32. "The post-sale notice provision was the only provision

amended by this public act." Glohry, 2011 IL App (1st) 101966, ¶ 32. "Following the enactment

and amendment of the post-sale notice provision, any amendments to the tax deed provision were

merely technical in nature or otherwise made changes that were unrelated to the 'strict

compliance' language." Glohry, 2011 IL App (1st) 101966, ¶ 32.

¶ 36   "Finally, the Revenue Act of 1939 was repealed and its provisions were recodified under

the Code. Pub. Act 88-455 (eff. Jan. 1, 1994) (repealing 35 ILCS 205/241a, 263, 266 (West

1992), enacting 35 ILCS 200/22-5 et seq. (West 1994))." Glohry, 2011 IL App (1st) 101966,

¶ 33. "The public act reorganized certain provisions but was not intended to make any

substantive changes." Glohry, 2011 IL App (1st) 101966, ¶ 33 (citing 88th Ill. Gen. Assem.,

Senate Proceedings, April 22, 1993, at 286, and 88th Ill. Gen. Assem, House Proceedings, May

21, 1993, at 120, 165). "The post-sale notice requirement (35 ILCS 205/241a (West 1992))

simply became section 22-5 (35 ILCS 200/22-5 (West 1994))." Glohry, 2011 IL App (1st)
101966, ¶ 33. "In contrast, the single statutory section that had embodied the pre-expiration

notice provision as well as related matters (35 ILCS 205/263 (West 1992)) was divided and


                                                  18
No. 1-13-0103

recodified into multiple sections (35 ILCS 200/22-10, 22-15, 22-20, 22-25 (West 1994))."

Glohry, 2011 IL App (1st) 101966, ¶ 33. "The former tax deed provision (35 ILCS 205/266

(West 1992)) was similarly divided and recodified into several sections (see 35 ILCS 200/22-30,

22-40, 22-45, 22-55 (West 1994))." Glohry, 2011 IL App (1st) 101966, ¶ 33. "Notably, the

requirement of strict compliance with the pre-expiration notice provision formerly found in

section 263 was included in section 22-40." Glohry, 2011 IL App (1st) 101966, ¶ 33. "In place

of the now-repealed section 263, section 22-40 stated that '[t]he court shall insist on strict

compliance with Section 22-10 through 22-25,' i.e., those sections which were formerly

embodied in section 263." Glohry, 2011 IL App (1st) 101966, ¶ 33 (quoting 35 ILCS 200/22-40

(West 1994)).

¶ 37   As we determined in Glohry, we find that this review of the legislative history supports

the position that strict compliance was intended by the legislature. Glohry, 2011 IL App (1st)
101966, ¶ 34. "The General Assembly transcripts confirm that the purpose of the section 22-5

post-sale notice provision was to provide a tax assessee, who is usually the property owner, with

additional notice which conveys all necessary information." Glohry, 2011 IL App (1st) 101966,

¶ 34. "To achieve this goal, the legislature has indicated that a tax purchaser will not be entitled

to a tax deed unless he gives the notice required." Glohry, 2011 IL App (1st) 101966, ¶ 34.

"Permitting a tax purchaser to be entitled to a deed despite not fully complying with section 22-5

would defeat the legislature's intent." Glohry, 2011 IL App (1st) 101966, ¶ 34.

¶ 38                                 E. Notice Was Correct

¶ 39   Flamm next argues that even if strict compliance is required, the section 22-5 notice was


                                                  19
No. 1-13-0103

properly completed. Flamm argues that this court in Glohry found that "the tax purchaser should

know that a redemption period expiring on a weekend or holiday allows the property owner to

make a redemption on the following Monday." This is not what Ghlory stands for. As we

explained, the redemption period cannot expire on a weekend or holiday. The Statute on Statutes

states that if a time period within which to satisfy a statute ends on a weekend or holiday, "it is

excluded from calculating the time period," and the time period ends on the following non-

weekend, non-holiday date. (Emphasis added.) Glohry, 2011 IL App (1st) 101966, ¶ 39 (citing

5 ILCS 70/1.11 (West 2006)). Flamm's argument that the redemption period expired on a

weekend, but that parties were still allowed to make a redemption on the following Monday is

therefore incorrect; the redemption period did not, and cannot expire on a weekend. The only

proper notice date was the following Monday, and that date was not included in the notice.

¶ 40                                 F. Balance of Interests

¶ 41    Finally, Flamm argues that the "Property Tax Code strikes a delicate balance between the

necessity of collecting real estate taxes and the rights of interested parties," and that interpreting

section 22-5 to require strict compliance will upset that balance. Flamm argues that the General

Assembly's express requirement in section 22-40 that sections 22-10 through 22-25 be subject to

strict compliance was meant to protect "the rights of interested parties not to lose their property

without due process and adequate notice." Flamm argues that, by contrast, the General

Assembly's "intentional failure" to include express language requiring strict compliance for

section 22-5 "reflects an understanding of the crude nature of that notice and that no party will

lose title as a result of that notice." Flamm does not cite any authority to support his balance of


                                                  20
No. 1-13-0103

interests argument. "A point raised in a brief but not supported by citation to relevant authority

fails to satisfy the requirements of Supreme Court Rule 341(e)(7) [now Rule 341(h)(7)] and is

therefore forfeited." People v. Ward, 215 Ill. 2d 317, 332 (2005).

¶ 42   Flamm also argues that, if an interested party were before this court arguing that the tax

deed application should be denied because of defects in the section 22-5 notice, the party would

be entitled to a presumption of prejudice. See Glohry, 2011 IL App (1st) 101966, ¶ 40 (citing In

re the Application of the County Collector, 295 Ill. App. 3d 703, 708 (1998)) (holding that, under

strict compliance, prejudice is presumed when the date is erroneous). Flamm implicitly argues

that because no party has argued that the application should be denied, there can be no prejudice.

¶ 43   As we have stated, Flamm's argument that the lack of an objecting party renders sufficient

an otherwise insufficient notice is not persuasive. Regarding Flamm's balance of interests

argument, we are not persuaded that strict compliance will overly burden a tax purchaser's

interests. As we held in Glohry, consulting a calendar to determine the proper date is a

"minuscule burden" that will "not deter individuals from becoming tax purchasers." Glohry,

2011 IL App (1st) 101966, ¶ 40.

¶ 44                                    CONCLUSION

¶ 45   Section 22-5 of the Property Tax Code imposes a minimal burden on tax purchasers to

provide parties with an interest in property the correct notice regarding the exact due date when

the redemption period expires excluding weekends and holidays. This court's decision in Glohry




                                                21
No. 1-13-0103

properly interpreted the requirements of section 22-5, and, as a result, the trial court's decision

must be affirmed.

¶ 46   Affirmed.




                                                  22